8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rusty Allen BENNETT, Plaintiff-Appellant,v.Art ASHLEY, Sheriff of Kanawha County, individually and inhis official capacity; Bill Hunt, Chief individually and inhis official capacity; John F. King, Chief individually andin his official capacity; John Does, Kanawha CountyCommissioners are sued individually and in their officialcapacity, Defendants-Appellees.
No. 93-6259.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.As Corrected May 24, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CA-92-271-2)
Rusty Allen Bennett, Appellant Pro Se.
Earl Wilson Maxwell, Cleek, Pullin, Knopf & Fowler, Charleston, West Virginia, for Appellees.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bennett v. King, No. CA-92-271-2 (S.D.W. Va.  Feb. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED